


109 HR 5520 IH: To establish the Office of Veterans Identity Protection

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5520
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mrs. Wilson of New
			 Mexico (for herself, Mr.
			 Platts, Mr. Renzi,
			 Mr. Hayworth,
			 Mr. Gutknecht,
			 Mr. Garrett of New Jersey,
			 Mr. Leach,
			 Ms. Ros-Lehtinen,
			 Mr. Simmons,
			 Mrs. Kelly,
			 Mr. Hefley,
			 Mr. Cole of Oklahoma,
			 Mr. Kline,
			 Mr. Barrett of South Carolina,
			 Mrs. Blackburn,
			 Ms. Granger,
			 Mr. Carter,
			 Mrs. Johnson of Connecticut,
			 Mr. Sweeney,
			 Mrs. Miller of Michigan,
			 Mr. Skelton,
			 Mr. Spratt,
			 Mr. Hall, Mr. Sherwood, Mr.
			 Gerlach, Mrs. Northup,
			 Mr. LoBiondo,
			 Mr. Rogers of Michigan,
			 Mr. Reichert,
			 Mr. McCaul of Texas,
			 Mr. Sullivan,
			 Mr. Burgess,
			 Mr. Gohmert,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Davis of Kentucky,
			 Mr. Hastings of Florida,
			 Mr. Abercrombie,
			 Mr. Meehan,
			 Mr. Miller of Florida,
			 Mr. Aderholt,
			 Mr. Crenshaw,
			 Mr. Jenkins,
			 Mr. Goode,
			 Mr. Jones of North Carolina,
			 Mrs. Cubin,
			 Mr. Rogers of Alabama,
			 Mr. Everett,
			 Mr. Bradley of New Hampshire,
			 Mr. Beauprez,
			 Mr. Gingrey,
			 Mr. Istook,
			 Mr. Tom Davis of Virginia,
			 Mrs. Drake,
			 Mrs. Schmidt,
			 Mr. Lucas,
			 Mr. Kirk, Mr. Wolf, Mr.
			 Rothman, Mr. Shimkus,
			 Mr. Taylor of Mississippi,
			 Mr. Hulshof,
			 Ms. Hart, Mr. Shays, Mr.
			 Langevin, Mr. Wamp,
			 Mr. Salazar,
			 Mr. Porter,
			 Mr. Franks of Arizona,
			 Mr. Sessions,
			 Mr. Hoekstra, and
			 Mr. Hastings of Washington) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish the Office of Veterans Identity Protection
		  Claims to reimburse injured persons for injuries suffered as a result of the
		  unauthorized use, disclosure, or dissemination of identifying information
		  stolen from the Department of Veterans Affairs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Veterans
			 Identity Protection Act, or the VIP Act.
		2.PurposesThe purposes of this Act are—
			(1)to reimburse
			 injured persons for injuries suffered as a result of the unauthorized use,
			 disclosure, or dissemination of identifying information stolen from the home of
			 an employee of the Department of Veterans Affairs on or around May 3, 2006;
			 and
			(2)to provide for the
			 expeditious consideration and settlement of claims for those injuries.
			3.DefinitionsIn this Act:
			(1)DirectorThe
			 term Director means the Director of the Office of Veterans
			 Identity Protection Claims.
			(2)Injured
			 personThe term injured person means an
			 individual—
				(A)whose name or other
			 personal identifying information was part of the data of the Department of
			 Veterans Affairs that was stolen from the home of an employee of the Department
			 of Veterans Affairs on or around May 3, 2006; and
				(B)who suffered an injury as a result of the
			 unauthorized use, disclosure, or dissemination of personal identifying
			 information that was included in the data described in
			 subparagraph (A).
				(3)OfficeThe
			 term Office means the Office of Veterans Identity Protection
			 Claims established under
			 section 4(a).
			4.Office of
			 Veterans Identity Protection Claims
			(a)Office
			 establishedThere is established an independent office of the
			 executive branch to receive, process, and pay claims in accordance with this
			 Act. Such office shall be known as the Office of Veterans Identity Protection
			 Claims.
			(b)DirectorNot later than 30 days after the enactment
			 of this Act, the President shall appoint a director of the Office of Veterans
			 Identity Protection Claims. The Director shall, on behalf of the United States,
			 investigate, consider, ascertain, adjust, determine, grant, deny, or settle any
			 claim for money damages asserted under
			 section 5(b).
			(c)FundingThe
			 Office—
				(1)shall be funded
			 from funds made available to the Director under this Act;
				(2)may reimburse
			 other Federal agencies for claims processing support and assistance;
				(3)may appoint and
			 fix the compensation of such temporary personnel as may be necessary, without
			 regard to the provisions of title 5, United States Code, governing appointments
			 in competitive service; and
				(4)upon the request
			 of the Director, may request that the head of any Federal department or agency
			 detail, on a reimbursable basis, any of the personnel of that department or
			 agency to the Office to assist it in carrying out its duties under this
			 Act.
				5.Reimbursement for
			 injuries suffered
			(a)ReimbursementEach
			 injured person shall be entitled to receive from the United States—
				(1)reimbursement for
			 any injuries suffered by the injured person as a result of the unauthorized
			 use, disclosure, or dissemination of personal identifying information that was
			 included in the data described in
			 section 3(2)(A); and
				(2)damages described
			 in
			 subsection (d)(3), as determined by the
			 Director.
				(b)Submission of
			 claimsNot later than 2 years
			 after the date on which regulations are first promulgated under
			 subsection (f), an injured person may submit
			 to the Director a written claim for one or more injuries suffered by the
			 injured person in accordance with such requirements as the Director determines
			 to be appropriate.
			(c)Investigation of
			 claims
				(1)Applicability of
			 State lawExcept as otherwise provided in this Act, the laws of
			 the State in which the injured person resides shall apply to the calculation of
			 damages under
			 subsection (d)(3).
				(2)Extent of
			 damagesAny payment under this Act—
					(A)shall be limited
			 to actual compensatory damages measured by injuries suffered and interest
			 before settlement or payment of a claim; and
					(B)shall not include
			 punitive damages.
					(d)Payment of
			 claims
				(1)Determination
			 and payment of amount
					(A)In
			 generalNot later than 180 days after the date on which a claim
			 is submitted under this Act, the Director shall determine and fix the amount,
			 if any, to be paid for the claim.
					(B)Parameters of
			 determinationIn determining and settling a claim under this Act,
			 the Director shall determine only—
						(i)whether the
			 claimant is an injured person;
						(ii)whether the injury that is the subject of
			 the claim resulted from the unauthorized use, disclosure, or dissemination of
			 personal identifying information that was included in the data described in
			 section 3(2)(A);
						(iii)the
			 amount, if any, to be allowed and paid to the injured person under this
			 Act.
						(C)Other payments
			 or settlementsIn determining the amount of, and paying, a claim
			 under this Act, to prevent recovery by a claimant in excess of actual
			 compensatory damages, the Director shall reduce the amount to be paid for the
			 claim by an amount that is equal to the total of any payments or settlements of
			 any nature that were paid, or will be paid, to the injured person with respect
			 to the claim.
					(2)Partial
			 payment
					(A)In
			 generalAt the request of a claimant, the Director may make one
			 or more advance or partial payments before the final settlement of a claim,
			 including final settlement on any portion or aspect of a claim that is
			 determined to be severable.
					(B)Judicial
			 decisionIf a claimant receives a partial payment on a claim
			 under this Act, but further payment on the claim is subsequently denied by the
			 Director, the claimant may—
						(i)seek
			 judicial review under subsection (i); and
						(ii)keep any partial
			 payment that the claimant received, unless the Director determines that the
			 claimant—
							(I)was not eligible to
			 receive the reimbursement; or
							(II)fraudulently
			 procured the reimbursement.
							(3)Allowable
			 damagesA claim that is paid
			 under this Act may include otherwise uncompensated damages for loss of
			 property, business loss, or financial loss resulting from the unauthorized use,
			 disclosure, or dissemination of personal identifying information that was
			 included in the data described in
			 section 3(2)(A).
				(e)Acceptance of
			 awardThe acceptance by a claimant of any payment under this Act,
			 except an advance or partial payment made under
			 subsection (d)(2), shall—
				(1)be final and
			 conclusive on the claimant, with respect to all claims arising out of or
			 relating to the same subject matter;
				(2)constitute a
			 complete release of all claims against the United States (including any agency
			 or employee of the United States) under chapter 171 of title 28, United States
			 Code (commonly known as the ‘‘Federal Tort Claims Act’’), or any other Federal
			 or State law, arising out of or relating to the same subject matter; and
				(3)shall include a
			 certification by the claimant, made under penalty of perjury and subject to the
			 provisions of section 1001 of title 18, United States Code, that such claim is
			 true and correct.
				(f)Regulations and
			 public information
				(1)RegulationsNotwithstanding
			 any other provision of law, not later than 45 days after the date of the
			 enactment of this Act, the Director shall promulgate and publish in the Federal
			 Register interim final regulations for the processing and payment of claims
			 under this Act.
				(2)Public
			 information
					(A)In
			 generalAt the time at which the Director promulgates regulations
			 under
			 paragraph (1), the Director shall
			 publish, in newspapers of general circulation in the each of the several States
			 and the District of Columbia, a clear, concise, and easily understandable
			 explanation, in English and Spanish, of—
						(i)the
			 rights conferred under this Act; and
						(ii)the
			 procedural and other requirements of the regulations promulgated under
			 paragraph (1).
						(B)Dissemination
			 through other mediaThe Director shall disseminate the
			 explanation published under
			 subparagraph (A) through brochures,
			 pamphlets, radio, television, and other media that the Director determines are
			 likely to reach prospective claimants.
					(g)ConsultationIn
			 administering this Act, the Director shall consult with the Attorney General,
			 the Secretary of Veterans Affairs, the Secretary of the Defense, the Secretary
			 of Commerce, other Federal agencies, and State and local authorities, as
			 determined to be necessary by the Director to—
				(1)ensure the
			 efficient administration of the claims process; and
				(2)provide for local
			 concerns.
				(h)Election of
			 remedy
				(1)In
			 generalAn injured person may
			 elect to seek reimbursement from the United States for one or more injuries
			 resulting from the unauthorized use, disclosure, or dissemination of personal
			 identifying information that was included in the data described in
			 section 3(2)(A) by—
					(A)submitting a claim
			 under this Act;
					(B)filing a claim or
			 bringing a civil action under chapter 171 of title 28, United States Code;
			 or
					(C)bringing an
			 authorized civil action under any other provision of law.
					(2)Effect of
			 electionAn election by an
			 injured person to seek reimbursement in any manner described in
			 paragraph (1) shall be final and
			 conclusive on the claimant with respect to all injuries resulting from the
			 unauthorized use, disclosure, or dissemination of personal identifying
			 information that was included in the data described in
			 section 3(2)(A) that are suffered by the
			 claimant.
				(3)Arbitration
					(A)In
			 generalNot later than 45 days after the date of the enactment of
			 this Act, the Director shall establish by regulation procedures under which a
			 dispute regarding a claim submitted under this Act may be settled by
			 arbitration.
					(B)Arbitration as
			 remedyOn establishment of arbitration procedures under
			 subparagraph (A), an injured person
			 that submits a disputed claim under this Act may elect to settle the claim
			 through arbitration.
					(C)Binding
			 effectAn election by an injured person to settle a claim through
			 arbitration under this paragraph shall—
						(i)be
			 binding; and
						(ii)preclude any
			 exercise by the injured person of the right to judicial review of a claim
			 described in subsection (i).
						(4)No effect on
			 entitlementsNothing in this Act affects any right of a claimant
			 to file a claim for benefits under any Federal entitlement program.
				(i)Judicial
			 review
				(1)In
			 generalAny claimant aggrieved by a final decision of the
			 Director under this Act may, not later than 60 days after the date on which the
			 decision is issued, bring a civil action in the an appropriate United States
			 District Court, to modify or set aside the decision, in whole or in
			 part.
				(2)RecordThe
			 court shall hear a civil action under
			 paragraph (1) on the record made before
			 the Director.
				(3)StandardThe
			 decision of the Director incorporating the findings of the Director shall be
			 upheld if the decision is supported by substantial evidence on the record
			 considered as a whole.
				(j)Attorney’s and
			 agent’s fees
				(1)In
			 generalNo attorney or agent, acting alone or in combination with
			 any other attorney or agent, shall charge, demand, receive, or collect, for
			 services rendered in connection with a claim submitted under this Act, fees in
			 excess of 10 percent of the amount of any payment on the claim.
				(2)ViolationAn
			 attorney or agent who violates
			 paragraph (1) shall be fined not more
			 than $10,000.
				(k)Applicability of
			 debt collection requirementsSection 3716 of title 31, United
			 States Code, shall not apply to any payment under this Act.
			6.Report;
			 Audit
			(a)Not later than 180
			 days after the date of promulgation of regulations under
			 section 5(f)(1), and semiannually
			 thereafter, the Director shall submit to the Committees on Veterans Affairs,
			 Energy and Commerce, and Judiciary of the House of Representatives, and the
			 Committees on Veterans Affairs, Commerce, Science and Transportation, and
			 Judiciary of the Senate, a report that describes the claims submitted under
			 this Act during the six months preceding the date of submission of the report,
			 including, for each claim—
				(1)the amount
			 claimed;
				(2)a
			 brief description of the nature of the claim; and
				(3)the status or
			 disposition of the claim, including the amount of any payment under this
			 Act.
				(b)The Comptroller
			 General shall conduct an annual audit on the payment of all claims made under
			 this Act, and shall report to the committees described in
			 subsection (a) on the results of this audit
			 beginning not later than the expiration of the 1-year period beginning on the
			 date of the enactment of this Act.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Director such sums as are necessary to
			 carry out this Act, to remain available until expended.
		
